UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GOOGLE LLC,

                          Petitioner,

                   -v.-                             20 Misc. 132 (KPF)

FORTRESS INVESTMENT GROUP LLC,                           ORDER
FORTRESS CREDIT CO. LLC, and CF
UNILOC HOLDINGS LLC,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      This miscellaneous action was initiated on March 4, 2020, by Petitioner

Google LLC (“Google”)’s filing of a motion to compel Fortress Investment Group

LLC, Fortress Credit Co. LLC, and CF Uniloc Holdings LLC (collectively,

“Respondents”), to comply with certain document requests in subpoenas issued

to Respondents on January 22, 2020. (Dkt. #1). The subpoenas were issued,

on January 22, 2020, in connection with several related matters in the Eastern

District of Texas, including Uniloc 2017 LLC v. Google LLC, Nos. 2:18 Civ. 491-

93, 496-97, 499, and 501-04 (JRG) (RSP) (E.D. Tex.). (Dkt. #5). In those

cases, and in others that are currently stayed, Uniloc 2017 LLC has sued

Google for alleged patent infringement. (See id.). Respondents are non-parties

to those actions but are alleged, by Google, to possess information relevant to

the parties’ claims and defenses, including information relevant to

infringement, validity, and value of the asserted patents; damages; standing;

and transfer of venue. (Id.).
      On March 11, 2020, Respondents filed a motion seeking to have this

motion transferred to the Eastern District of Texas. (Dkt. #11). Respondents

argue that Judge Gilstrap, who is presiding over the 15 cases between Uniloc

2017 LLC and Google, will be able to resolve the present dispute in a more

efficient manner than this Court. (See id.). Respondents contend that transfer

is proper under Fed. R. Civ. P. 45(f), which provides that: “When the court

where compliance is required did not issue the subpoena, it may transfer a

motion under this rule to the issuing court if the person subject to the

subpoena consents or if the court finds exceptional circumstances.” (See id. at

3). Respondents here not only consent to transfer but are themselves

requesting it. (See id.).

      Also on March 11, 2020, Respondents filed a brief and declaration in

opposition to the motion to compel and a cross-motion to quash the

subpoenas. (Dkt. #13, 14). On March 13, 2020, Google filed a reply brief in

further support of its motion to compel and in opposition to Respondents’ cross

motion to quash the subpoenas. (Dkt. #16, 17).

      On March 16, 2020, Google filed a brief in opposition to Respondents’

motion to transfer. (Dkt. #18). Google argues that since the motion to compel

is fully briefed before this Court, efficiencies will be lost, not gained, by

transferring this action to the Eastern District of Texas. (See id.). Google also

emphasizes the lengths it has gone to to obtain Respondent’s compliance with

the subpoenas. (See id.).




                                          2
      Given Judge Gilstrap’s management of the 15 underlying cases and the

fact that that court has already set out a discovery schedule in many of the

underlying actions, this Court grants Respondents’ motion to transfer this

miscellaneous action to the Eastern District of Texas. See Wultz v. Bank of

China, Ltd., 304 F.R.D. 38, 45-47 (D.D.C. 2014) (citing consistency in rulings

and another judge’s prior involvement in the underlying litigation as reasons

for transferring case). “[T]he Court finds that the Eastern District of Texas is

best-positioned to address the subpoena dispute given the nature of the

dispute and the posture and complexity of the underlying action.” SBA

Commc’ns Corp. v. Fractus, S.A., No. 19 Misc. 130 (ER), 2019 WL 4879333, at

*2 (S.D.N.Y. Oct. 3, 2019); see also Stanziale v. Pepper Hamilton LLP, No.

M8-85 (CSH), 2007 WL 473703, at *5 (S.D.N.Y. Feb. 9, 2007) (“A judge who is

fully familiar with the underlying litigation is in a better position to resolve

[privilege] issues than a judge in a judge in a different district with no

knowledge of the case.”).

      Accordingly, Respondents motion to transfer is GRANTED. This action is

hereby ORDERED transferred to the United States District Court for the

Eastern District of Texas, pursuant to Fed. R. Civ. P. 45(f).

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.
       SO ORDERED.

 Dated: March 17, 2020
        New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge

                                          3
